                                                                                          COURT iXHIBlT
Case 1:14-cv-02326-CBA-RML Document 129 Filed 05/22/19 Page 1 of 2 PageID #: 858


                                                                  FILED
                                                                 IN CLERK'S OFFICE
  UNITED STATES DISTRICT COURT                             U.S. DISTRICT COURT E.D.N.Y.

  EASTERN DISTRICT OF NEW YORK
                                                           ik   NAY 2 2 2019 k
                                                                                              d+f
                                                 -X


  ANDREW SMALLS,
                                                           BROOKLYN OFFICE

                         Plaintiff,

         -against-                                    VERDICT SHEET
                                                      14-CV-2326(CBA)(RML)
  POLICE OFFICER RICHARD COLLINS
  and POLICE OFFICER DAVID TETA,

                          Defendants.



 AMON,United States District Judge:

         Your verdict in this case 'will be determined by your answers to the following questions.
 Make sure that you read the questions and notes carefully because tbey explain the order in
 wbieb the questions should be answered and which questions may be skipped. Your general
 verdict and your answers to the special questions must be unanimous.

 Question 1


 Do you find by a preponderance of the evidence that any defendants deprived plaintiff ofthe right
 to a fair trial by fabricating evidence?

          a. Richard Collins

                 YES y                      NO


          b. David Teta


                 YES \/                     NO


 Ifyou answered YESfor any defendants in Question 1, proceed to Question 2. Ifyou answered
 NO as to all defendants in Question 1, your deliberations arefinished. Please report your verdict.
Case 1:14-cv-02326-CBA-RML Document 129 Filed 05/22/19 Page 2 of 2 PageID #: 859



  Question 2


  State the amount of compensatory damages that plaintiff has proven by a preponderance of the
  evidence that he is entitled to as a result of being deprived of the right to a fair trial by one or
  more defendants.


                 AMOUNTS 60,000
 Please proceed to Question 3.

  Question 3


  Do you find that any defendants acted with malicious intent to violate plaintiffs rights, or with
  reckless disregard of plaintiffs rights, such that plaintiff is entitled to punitive damages?

          a.   Richard Collins


                 YES                     NO      v/
          b. David Teta


                 YES                     NO



 Ifyou answered YESfor any defendants in Question 3, please proceed to Question 4.

   Question 4


  If you answered YES to any defendants in Question 3, please write the amount of punitive
  damages against each defendant on the lines below.

          a. Richard Collins


                 AMOUNT $

          b. David Teta


                 AMOUNT $

  When you have completed the above, please date and sign theform and rt               ir verdict.


                                                                                         PERSON
